Citation Nr: 1211677	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  05-36 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for scar of the right dorsal area of the right scapula with retained foreign body.

2.  Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to September 15, 2008 and in excess of 50 percent subsequent to September 15, 2008.  

3.  Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A November 2008 rating decision increased the Veteran's disability rating for PTSD to 50 percent effective September 15, 2008.  The Veteran testified at a Board hearing at the RO in January 2009 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.    

The issues were remanded for further development by the Board in June 2010 to afford the Veteran with a VA psychiatric examination, an examination of the right shoulder, and to obtain any current VA treatment records.  The VA treatment records were obtained and associated with the claims file.  The Veteran was afforded VA examinations in August 2010, September 2010, and August 2011.  The examiners provided the requested opinions and a review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
  

FINDINGS OF FACT

1.  The Veteran's scar of the right dorsal area of the right scapula with retained foreign body more nearly approximates a moderately severe muscle disability to include loss of deep fascia muscle substance, weakness compared to the mirror side, and chronic pain.  

2.  The Veteran's scars did not manifest as deep or nonlinear scars, scars causing limitation of motion, unstable scars, painful scars, or scars covering more than 144 square inches.

3.  Prior to September 15, 2008, the Veteran's PTSD manifested with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events), with Global Assessment of Functioning (GAF) scores between 40 and 55.

4.  At no point prior to September 15, 2008 did the Veteran's PTSD more nearly approximate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

5.  Subsequent to September 15, 2008, the Veteran's PTSD manifested with occupational and social impairment with reduced reliability and productivity due to such symptoms as: impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships with Global Assessment of Functioning (GAF) scores between 40 and 57.

6.  At no point subsequent to September 15, 2008 did the Veteran's PTSD more nearly approximate occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); and an inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating of 20 percent, but no higher, for scar of the right dorsal area of the right scapula with retained foreign body have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.951, Part 4, 4.7, 4.25, 4.40, 4.41, 4.44, 4.45, 4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54, 4.55, 4.56, Diagnostic Code 5304 (2011).

2.  The criteria for an initial disability rating for PTSD in excess of 30 percent prior to September 15, 2008 and in excess of 50 percent subsequent to September 15, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The appeal for a higher initial rating for PTSD arises from a disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding that issue.  

The record shows that through VCAA letters dated August 2004, March 2006, July 2008, June 2010, and September 2010, the Veteran was informed of the information and evidence necessary to warrant entitlement to the remaining benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, VA treatment records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded VA examinations in November 2004, January 2006, April 2008, August 2010, September 2010, and August 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds the examination to be sufficient and adequate for rating purposes.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claims that were lacking to substantiate the claims for increased disability ratings.  The VLJ asked questions to ascertain the extent of any current symptoms or treatment for the disabilities.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for higher disability ratings.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Increased Rating - Right Shoulder

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Gunshot wounds often result in impairment of muscle, bone and/or nerve.  Through and through wounds and other wounds of the deeper structures almost invariably destroy parts of muscle groups.  See 38 C.F.R. § 4.47.  Muscle Group (MG) damage is categorized as slight, moderate, moderately severe and/or severe and evaluated accordingly under 38 C.F.R. § 4.56.

Evaluation of residuals of gunshot wound injuries includes consideration of resulting impairment to the muscles, bones, joints and/or nerves, as well as the deeper structures and residual symptomatic scarring.  38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54.  In considering the residuals of such injuries, it is essential to trace the medical-industrial history of the disabled person from the original injury, considering the nature of the injury and the attendant circumstances, and the requirements for, and the effect of, treatment over past periods, and the course of the recovery to date.  38 C.F.R. § 4.41.

For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions, which include nine muscle groups for the shoulder girdle and arm (Diagnostic Codes 5301 through 5309), three muscle groups for the foot and leg (Diagnostic Codes 5310 through 5312), and six muscle groups for the pelvic girdle and thigh (Diagnostic Codes 5313 through 5318).  38 C.F.R. § 4.55(b). For muscle group injuries in different anatomical regions which do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined only under the provisions of 38 C.F.R. § 4.25. 38 C.F.R. § 4.55(f).  For compensable muscle groups which are in the same anatomical region but do not act on the same joint, the evaluation of the most severely injured muscle group will be increased one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55(e).

Under DC 5301 through DC 5323, disabilities resulting from muscle injuries are classified accordingly:

Moderate disability of muscles--(i) Type of injury. Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. (ii) History and complaint. Service department record or other evidence of in-service treatment for the wound. Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. (iii) Objective findings. Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue. Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

Moderately severe disability of muscles-- (i) Type of injury. Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. (ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings. Entrance and (if present) exit scars indicating track of missile through one or more muscle groups. Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side. Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

Severe disability of muscles--(i) Type of injury. Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. (ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings. Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track. Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area. Muscles swell and harden abnormally in contraction. Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  See 38 C.F.R. § 4.56.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

The criteria of 38 C.F.R. § 4.56 are guidelines for evaluating muscle injuries from gunshot wounds or other trauma, and the criteria are to be considered with all factors in the individual case.  See Robertson v. Brown, 5 Vet. App. 70 (1993), Tropf v. Nicholson, 20 Vet. App. 317 (2006).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's right shoulder disability is addressed under Diagnostic Code 5304.  Diagnostic Code 5304 addresses MG IV, whose function is stabilization of the shoulder against injury in strong movements, holding the head of the humerus in the socket, abduction, and outward and inward rotation of the arm. Intrinsic muscles of shoulder girdle include supraspinatus, infraspinatus and teres minor, subscapularis, and coracobrachialis.  Under that regulation severe impairment of the dominant side warrants a 30 percent disability rating, moderately severe impairment warrants a 20 percent disability rating, moderate impairment warrants a 10 percent disability rating, and slight impairment is noncompensable.  38 C.F.R. § 4.73.

To receive a disability rating in excess of 10 percent under Diagnostic Code 5304, the Veteran's disability must be moderately severe.  To be moderately severe, the evidence must show a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  Objective findings must also show entrance and (if present) exit scars indicating track of missile through one or more muscle groups, indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side, and tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

During a November 2004 VA examination, the Veteran reported cramps in the right scapular region, waking him up from sleep and increasing pain in his right shoulder.  The examiner noted a metallic object 4 mm by 4 mm in the soft tissue of the shoulder.  

The Veteran was afforded another VA examination in January 2006.  The Veteran reported daily pain that does not require medication.  He noted no muscle weakness, arm weakness, or dropping things.  The examiner noted that the injury was to the superficial tissues in the right scapula area with no muscle destroyed.  The examiner noted no adhesions, tendon damage, bone, nerve, or joint damage.  He found normal range of motion of the right shoulder with some pain to range of motion at 120 degrees.  He noted no limitations or change in symptoms with repetition of flexion of the right shoulder.  

In April 2008, the Veteran presented with a history of chronic right suprascapular back pain related to a gunshot wound.  The record showed chronic daily pain for almost 40 years.  The Veteran did not complain of shoulder pain or upper extremity weakness or numbness.  The examiner noted no pain or crepitus with range of motion of the shoulder joint.  He found a normal rotator cuff with no tear or tendonitis.  The examination revealed a negative impingement sign and negative painful arc.  The examiner noted no ac joint tenderness with palpation or with crossover chest region of the upper extremity.  The examiner diagnosed chronic pain in the post-scapular region of the right shoulder noted after injury and surgery almost 40 years prior with no shoulder source of pain or cervical radiculopathy.  

The Veteran was provided a VA muscular exam in April 2008.  The Veteran noticed increased pain in the shoulder requiring pain medication.  The Veteran revealed no shoulder joint problems.  He had no arm weakness or fatigue.  His activities of daily living are intact and independent.  The examiner noted no significant muscle loss, no adhesions, tendon damage, bone, joint, or nerve damage, and intact muscle strength.  He found no loss of function, normal range of motion of the shoulder, and normal strength.  With repetition of flexion, the Veteran performed range of motion testing five times without difficulty.  He noted some mild pain in the area of the scar but no limitations or changes in range of motion.  The examiner noted no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  The Veteran's range of motion was normal with slight pain at the end of range of motion for flexion and external rotation.  The examiner determined that the Veteran's shrapnel wound does not affect his right shoulder joint.  

The Veteran received a CT scan of the right shoulder in November 2008.  The report noted a bullet fragment along the ventral margin of the scapula deep to the subscapularis muscle belly.  The scan showed no evidence of rotator cuff atrophy and minimal degenerative arthrosis of the right acromioclavicular joint.  In July 2010, the Veteran complained again of chronic shoulder pain.  The Veteran received a steroid injection and Vicodin as needed for pain.  

The Veteran was afforded a final VA examination in August 2011.  The Veteran reported muscle spasms in the right shoulder that require muscle relaxants daily as well as pain in the area.  The examiner noted a history of a single large caliber high velocity shell missile that struck the trapezius muscle.  The wound was not a through and through injury and was not initially infected before healing.  There were no associated bone, nerve, vascular, or tendon injuries.  The Veteran reported pain, increased fatigability, and weakness.  The examiner noted that the trapezium muscle was injured with tissue loss, but the muscle strength remains a 5.  The examiner specifically noted no intermuscular scarring.  He found a slightly weaker shoulder shrug on the right than the left.  The injury does not affect the motion of any joint.  There was a loss of deep fascia or muscle substance over the upper most surgical scar.  

Based on the evidence cited above, the Board finds that the Veteran's disability is not manifested by debridement, prolonged infection, or sloughing of soft parts.  The Board must also, however, address the criteria set forth in DeLuca, which allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes that the Veteran has a loss of deep fascia or muscle substance over the upper most surgical scar and a slightly decreased shoulder shrug on the right compared to the healthy side, both of which are noted in the criteria for a severe muscle disability.  Additionally, the VA examinations and treatment records showed chronic pain.  The examiner also noted severe muscle spasms as an injury residual.  Although the Veteran's disability does not meet all the requirements set forth in the regulation for a moderately severe muscle disability, when considering the factors in DeLuca and giving the Veteran the benefit of the doubt, the Board finds that the Veteran's disability more nearly approximates the criteria for a moderately severe disability.

To receive a disability rating in excess of 20 percent, the Veteran's symptomatology must more nearly approximate the criteria for a severe muscle disability.  The Veteran did not experience a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts.  The Veteran's disability is also not manifested with ragged, depressed, or adherent scars indicating wide damage to the muscle groups in the missile track.  The injury did not show soft, flabby muscles in the wound area.  The Veteran's muscles did not swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements did not indicate severe impairment of function.  Additionally, X-ray evidence did not show minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile, adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle, diminished muscle excitability to pulsed electrical current in electrodiagnostic tests, visible or measurable atrophy, adaptive contraction of an opposing group of muscles, atrophy of muscle groups not in the track of the missile, or induration or atrophy of an entire muscle following simple piercing by a projectile.  See 38 C.F.R. § 4.56.  Therefore, the criteria for a disability in excess of 30 percent have not been met.  

Based on the severity of the Veteran's flare-ups and the factors noted in DeLuca, the Board finds that the Veteran's symptomatology more nearly approximates the criteria for an increased disability of 20 percent, but no more, for the Veteran's residuals of a scar of the right dorsal area of the right scapula with retained foreign body.  To that extent, the claim is granted.

Compensable Rating - Scars

The Board must also consider whether the Veteran's scars warrant a separate compensable disability rating.  The Board must also consider whether the Veteran is entitled to a separate disability rating for scars of the left face.  The Board notes that the regulations related to the rating of scars were revised effective October 23, 2008. See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  However, as set forth in the Federal Register, the revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008. See 73 Fed. Reg. 54,710 (Sept. 23, 2008) unless the claimant specifically requests otherwise, which he did not in this case.  Accordingly, because the Veteran's claim was received prior to October 23, 2008 and he did not specifically request consideration under the revised criteria, the revised criteria are not for application in this case.  
Under the applicable (earlier) regulations, to receive a disability rating for scars on the shoulder, the scar must be deep or cause limitation of motion and cover an area exceeding 6 square inches, superficial without limitation of motion and cover an area of at least 144 square inches, superficial and unstable, or superficial and painful on examination.  38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7802, 7803, 7804 (2007).

The November 2004 VA examination showed a scar on the right scapular region, below acromion, four inches long and three millimeters wide that was slightly hypopigmented and depressed on palpation.  The Veteran had another linear scar on the lower and medial aspect of the dorsal scapular region that was two inches long and two millimeters wide.  It was not depressed on palpation.  The examiner noted no pain in the scar, no adherence to the underlying tissue, and normal texture of the skin.  He described the scars as stable and superficial with no underlying soft tissue damage, inflammation, edema, or keloid formation.  He found no area of induration and inflexibility of the skin in the area of the scar.  Any limitation of motion was not due to the scars.  

In January 2006, the examiner noted scar formation of 8.5 cm by 1 cm.  The scar was well healed and slightly depressed, but nontender to palpation.  The examiner noted no adhesions, tendon damage, bone, nerve, or joint damage.  

In April 2008, a VA examiner noted that the area of the scar and all around the right scapula is nontender to palpation with no redness, warmth, or swelling.  Again in April 2008, a VA examiner noted a scar shaped as a sideways L with the short arm measuring 3 cm and the long arm measuring 8 cm for a total of 11 cm long and 1.5 cm wide.  He noted no pain, adhering to underlying tissue, abnormal skin texture, or instability. The examiner noted some mild loss of underlying tissue with a half centimeter loss of tissue.  He noted no inflammation, edema, or keloid formation.  The scar caused no area of induration or inflexibility of the skin and no limitation of motion.  

The Veteran was afforded a VA examination of his scars in August 2010.  The examiner noted a scar 1.5 cm in width and 5 cm in length without tissue loss or adherence.  The scar was not painful, had no signs of skin breakdown, was considered superficial, and had no inflammation, edema, or keloid formation.  The examiner also noted a second scar measuring 0.5 cm by 6 cm without tissue loss or adherence.  The scar also was not painful, had no signs of skin breakdown, was considered superficial, and had no inflammation, edema, or keloid formation.  The examiner noted a third scar that had minor tissue loss and no adherence, measuring 13 cm by 1.5 cm.  Again, the scar was not painful, had no signs of skin breakdown, was considered superficial, and had no inflammation, edema, or keloid formation.  

During the August 2011 VA muscular exam, the examiner addressed the Veteran's scars.  The examiner noted three scars.  The scars were not painful to touch or adherent.  There was a loss of deep fascia or muscle substance over the upper most surgical scar.  The scars did not cause limitation of motion in any joint.  The Veteran complained of some localized numbness over his scars.  

The evidence does not show deep or nonlinear scars, scars causing limitation of motion, unstable scars, painful scars, or scars covering more than 144 square inches.  Therefore, the Veteran is not entitled to a separate compensable disability rating for the right shoulder scars.  38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7802, 7803 (2007).

Higher Initial Rating - PTSD

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2010).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2010).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM IV), a global assessment of function (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM IV, American Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.
The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides: 

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

Prior to September 15, 2008

Prior to September 15, 2008, the Veteran's PTSD is rated at 30 percent disabling.  To receive a higher disability rating, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

The Veteran's affect has not been described as flattened.  The Veteran's affect was appropriate in September 2006.  The Veteran's affect was again described as appropriate in October 2006 during the processing of traumatic material.

The Veteran's speech has not been described as circumstantial, circumlocutory, or stereotyped.  In November 2004, the Veteran demonstrated spontaneous speech that is relevant, logical, and goal-directed.  The January 2006 VA examiner described the Veteran's rate and flow of speech as relevant with logical and appropriate responses.  In September 2006, the Veteran's rate and volume of speech was described as normal.  

The Veteran did not report panic attacks once a week.  In November 2004, the examiner noted that the Veteran panics when he hears a helicopter and often wakes from a dream feeling panicky, but did not note any specific panic attacks.  During the January 2006 VA examination, the Veteran did not report any anxiety or panic attacks during the day, but reported anxiety and limited panic attacks in a crowd.  During the April 2008 VA examination, he noted two panic attacks.  

The record contains no evidence of difficulty following complex commands.

The record generally shows the Veteran's memory is intact.  In January 2006, the Veteran reported no loss of memory and the examiner found his recent and remote memory to be intact.  In September and October 2006, the Veteran's concentration and memory were intact.  In April 2008, the Veteran complained that his memory is fading in everything but Vietnam.  

The evidence does not indicate any deficiency in judgment.  In July 2004, the examiner noted a good history of insight and judgment.  In November 2004, the Veteran's insight and judgment were described as average.  In October 2006, the Veteran's insight and judgment were described as fair.   

The Veteran's thought processes are normal.  The November 2004 VA examiner noted no evidence of impairment in thought process, content, or communication.  The January 2006 VA examiner noted no impairment of thought process of communication.  The Veteran's thought process was described as coherent, logical, and goal-directed in September and October 2006.  The Veteran did not express any delusional thinking.  

The Veteran showed some disturbances of motivation and mood.  In July 2004, his mood was depressed.  In November 2004, the Veteran's mood was dysthymic.  In October 2006, the Veteran was mildly depressed.  The Veteran reported being sad and angry, tearing up often.  The VA examiner in April 2008 noted depression and anger issues.  

The evidence does show difficulty establishing and maintaining effective work and social relationships.  The January 2006 VA examiner noted that the Veteran's social relationships remain poor overall other than his immediate family as he remains avoidant and does not go out with friends or extended family.  During the April 2008 VA examination, the Veteran claimed that he has a relationship with his immediate family, but no contact with anyone else including his sisters.  The examiner noted social isolation.
The Board finds that the Veteran does not meet the criteria for a 50 percent disability rating prior to September 15, 2008.  The evidence at no point showed flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking.

The Veteran's symptoms are more closely approximated by an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

The Board acknowledges that the Veteran has some disturbances of motivation and mood; however these symptoms are addressed under the depressed mood criteria set forth in the 30 percent disability rating.  Additionally, the Veteran has some difficulty in establishing and maintaining effective work and social relationships.  The Board notes however that this single symptom is not severe enough to warrant an increased disability rating solely on that complaint.  

The Board has considered that the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board notes that the Veteran experiences other symptoms that are not listed in the criteria, but may reflect the severity of his PTSD.  These include, but are not limited to difficulty sleeping, obsessive issues, intrusive thoughts, reexperiencing, avoidance, and hyperarousal.  Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, and chronic sleep impairment.  See Mauerhan, 16 Vet. App. 436 .

The Veteran's GAF scores are also consistent with a 30 percent rating.  Generally, the Veteran's GAF scores ranged from 40 to 55.  GAF scores in the range from 41 to 50 generally indicate serious symptoms or a serious impairment in social, occupational, or school functioning.  The Board finds that the Veteran's GAF scores are consistent with his current 30 percent disability rating prior to September 15, 2008.  

For these reasons, the Board finds that the criteria for a disability rating in excess of 30 percent for PTSD have not been met or approximated prior to September 15, 2008.  38 C.F.R. § 4.130.

Subsequent to September 15, 2008

Subsequent to September 15, 2008, the Veteran's PTSD is rated at 50 percent disabling.  To receive a higher disability rating, the evidence must show occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

The record at no point indicates suicidal ideation.  In September 2008 and September 2010, the Veteran noted no current suicidal ideation.  

The Veteran did not report any obsessional rituals that interfere with his routine activities.  In September 2010, the VA examiner specifically reported no obsessive or ritualistic behavior was reported or observed.  
The Veteran's speech has not been described as intermittently illogical, obscure, or irrelevant.  In September 2008, the VA examiner noted that the Veteran's speech is mostly relevant, logical, and goal-directed, but lapses into tangentiality without redirection.  He also noted severe stuttering when under heightened stress or when discussing many aspects of his experience in Vietnam.  In September 2010, the Veteran's speech was normal other than the stuttering.

The Veteran does not experience near-continuous panic or depression affecting his ability to function independently, appropriately, and effectively.  The Veteran does have panic when he hears helicopters and wakes from dreams feeling panicky, but his panic is not considered near-continuous and does not affect his ability to function independently.  In September 2010, the Veteran reported no panic attacks.  

The Veteran does not exhibit impaired impulse control.  During the September 2010 VA examination, the examiner specifically noted no impaired impulse control was reported or observed.  

The Veteran is not spatially disoriented.  

The Veteran has not neglected his personal hygiene and appearance.  He was generally described as casually dressed and unshaven with a beard.  In September 2010, the examiner noted no difficulty maintaining personal appearance and hygiene.  

The Veteran did have some difficulty in adapting to stressful circumstances.  The September 2008 VA examiner noted a very impaired ability to regulate or modulate stress.  The September 2010 examiner noted that the Veteran feels nervous in crowds.  

The Veteran has not exhibited an inability to establish and maintain effective relationships.  The Veteran is close to one son, his wife, and his granddaughter.  

The Veteran's symptoms are more closely approximated by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The Board again acknowledges that the Veteran does meet one of the symptoms listed in the criteria for a 70 percent disability rating.  The Veteran experiences some difficulty in adapting to stressful circumstances; however these symptoms are addressed under the panic attacks and disturbances of motivation and mood criteria set forth in the 50 percent disability rating and have been considered in applying the current disability rating.  

The Board has again considered that the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board notes that the Veteran experiences other symptoms that are not listed in the criteria, but may reflect the severity of his PTSD.  These include, but are not limited to difficulty sleeping, obsessive issues, intrusive thoughts, reexperiencing, avoidance, and hyperarousal.  Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with reduced reliability and productivity due to such symptoms as: disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  See Mauerhan, 16 Vet. App. 436 .

The Veteran's GAF scores are also consistent with a 50 percent rating during this period on appeal.  Generally, the Veteran's GAF scores ranged from 40 to 57.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 51-60 represents moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Board finds that the Veteran's GAF scores are consistent with his current 50 percent disability rating subsequent to September 15, 2008. 

For these reasons, the Board finds that the criteria for a disability rating in excess of 50 percent for PTSD have not been met or approximated subsequent to September 15, 2008.  38 C.F.R. § 4.130.

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disability.  The primary symptoms of the Veteran's scar of the right dorsal area of the right scapula with retained foreign body are pain due to a deep penetrating wound of short track from a single bullet with additional chronic pain, muscle weakness, and loss of muscle tissue, which is included in the schedular rating criteria and has been considered under DeLuca v. Brown, 8 Vet. App. 202 (1995).  The primary of the Veteran's PTSD are difficulty sleeping, depressed mood, mild memory loss, anxiety, and social isolation which are also addressed in the rating criteria.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.


ORDER

Entitlement to an increased disability rating of 20 percent, but no higher, for scar of the right dorsal area of the right scapula with retained foreign body is granted. 

Entitlement to a disability rating for PTSD in excess of 30 percent prior to September 15, 2008 is denied.

Entitlement to a disability rating for PTSD in excess of 50 percent subsequent to September 15, 2008 is denied.


REMAND

In the present case, during the January 2009 hearing before the Board, the Veteran asserted that he is unable to work due to his service-connected disabilities, specifically due to his PTSD.  

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations"); See also Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that an appeal for higher rating includes a claim for TDIU, if reasonably raised by the record).  
In light of the Court's suggestive language that evidence of unemployability in the context of a rating claim may include a TDIU claim, the Board finds that REMAND of the issue of TDIU for development by the RO, specifically to provide an examination to determine whether the Veteran is capable of obtaining and maintaining employment, is the appropriate action.

Accordingly, the claim of entitlement to TDIU is REMANDED for the following action:

1. The Veteran should be scheduled for a VA examination to ascertain and evaluate the Veteran's ability to secure or follow a substantially gainful occupation.  The examiner should review the claims file in conjunction with the examination and opinion.  Any medically indicated special tests should be accomplished.  The examiner should report the extent of the Veteran's service-connected disabilities, to include PTSD, scars of the right dorsal area, right scapula with retained foreign body, tinnitus, scars with multiple small metallic fragments of the left forearm, and left ear hearing loss, and address their effect on the Veteran's ability to maintain employment.  When making this evaluation, the examiner should do so without considering the Veteran's age or any non-service connected disabilities.  A complete rationale must be provided for any opinion offered.

2.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


